Citation Nr: 1210050	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for renal artery stenosis, to include as secondary to service-connected peripheral vascular disease.

2.	Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected peripheral vascular disease.

3.	Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Wife

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1979 and from May 1980 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) in September 2008.  The Veteran and his wife also testified at a Board hearing at the RO in St. Louis, Missouri in September 2010.  These transcripts have been associated with the file.  

Following the September 2010 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The case was brought before the Board in November 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include providing him with appropriate notice on substantiating his claims and affording him new VA examinations.  In November 2010 the Veteran was provided notice on substantiating his claims.  The Veteran was also afforded a VA examination in December 2010 for his renal artery stenosis, stroke residuals, and lumbar spine disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also notes that in a December 2011 rating decision the Veteran was granted service connection for peripheral vascular disease of the bilateral lower extremities.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter is considered resolved and is not in appellate status. 

Although the Veteran submitted a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in September 2010, he also submitted additional evidence in January 2012 without a waiver.  Under 38 C.F.R. § 20.1304 when additional evidence is received after the case has been transferred to the Board, the Board must determine if the evidence is pertinent to the claims.  See  38 C.F.R. § 19.37 (2011).  In this case, the Veteran submitted a statement from his private physician after the case had been transferred to the Board.  The Board has reviewed this statement and, as discussed further below, finds that it does not have a bearing as to the Veteran's specific claims on appeal.  As such, a remand is not warranted due to the submission of this evidence.


FINDINGS OF FACT

1.	The Veteran's renal artery stenosis is not related to a disease or injury incurred in service, and was not caused or aggravated by a service-connected disability.

2.	The residuals of the Veteran's stroke are not related to a disease or injury incurred in service, and were not caused or aggravated by a service-connected disability.

3.	The Veteran's lumbar spine disorder is not related to a disease or injury incurred in service, and arthritis did not manifest to a compensable degree within one year of service.

CONCLUSIONS OF LAW

1.	Renal artery stenosis was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.	Residuals of the Veteran's stroke were not incurred in or aggravated by active duty service, nor were they proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.	A lumbar spine disorder was not incurred in or aggravated by active duty service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements were met in this case by letters sent to the Veteran in March 2005 and November 2010.  The March 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2011).  The November 2010 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2006 rating decision, the Board finds that providing him with adequate notice in the November 2010 letter followed by a readjudication of the claim in the December 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication. Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  With regard to the Henry Ford medical records, the RO requested them in October 2008 after the Veteran claimed he was treated there in 1977.  In a November 2008 response, the hospital stated it needed more information before it could search for the Veteran's records.  In a January 2009 response the RO provided the Veteran's name, birth date, last 4 digits of his social security number, and alleged dates of treatment.  A January 2009 response from the Henry Ford Hospital indicated it had no records pertaining to the Veteran.  Additional efforts to obtain this evidence would be futile, and as such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA medical examinations, most recently in December 2010.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran  in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Renal Artery Stenosis and Stroke Residuals

The Veteran contends that his renal artery disease and stroke residuals are related to his service-connected peripheral vascular disease.  The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

At entrance to service in April 1971. the examiner noted no defects and the Veteran was found to be qualified for enlistment.  At an in-service medical examination the Veteran did not report symptoms relating to renal artery stenosis or a stroke.  See April 1980 Report of Medical History.  At the Veteran's retirement physical examination in April 1992 there was no evidence that he was suffering from symptoms of renal artery stenosis or a stroke.  On his Report of Medical Examination, the Veteran reported he had previously torn tendons in his right leg and was now experiencing numbness, swollen joints, and leg cramps.  The examiner only noted that the cause of his leg pain was unknown.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with renal artery stenosis or symptoms of a stroke.  The lack of findings of record weighs against the Veteran's assertion that he suffered from these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran had a stroke in 2001 and a stent was placed in his right renal artery in 2005.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran reported that he suffered a stroke in 2001, after which he experienced numbness in his right side, from his foot to his face.  A November 2001 VA treatment record, following the Veteran's stroke, indicated complaints of decreased feeling, pain, and swelling on his right side.  The examiner noted gross grasp strength, lateral and tip pinch strengths were minimally decreased compared to the left side.  A July 2002 VA treatment record noted the Veteran was still having difficulty handling items using fine and gross motor control.  

A private treatment record from April 2004 noted the Veteran complained of numbness in the right half of his body which began after his stroke and was now persistent.  

A private treatment record from February 2005 noted the Veteran had a stent placed in his right renal artery in January 2005 for his renal artery stenosis.  Also at this appointment the Veteran reported tingling on the right side of his body, but no diagnosis was given.

The Veteran was afforded a VA examination in September 2006.  He reported a diagnosis of right renal artery stenosis in 2005.  The examiner noted the Veteran was status post renal artery stent.  The examiner also noted the Veteran had a stroke in 2001 and now suffered from right sided numbness.  The examiner's diagnosis was status post left thalamic cerebrovascular accident in 2001.  The examiner did not offer an opinion that either of these conditions was related to service.

A private treatment record from February 2006 found stenosis in both renal arteries.  A private treatment record from April 2007 found no evidence for significant right or left renal artery stenosis.  See also August 2006 private treatment record.

The Veteran was afforded a VA examination in January 2008.  The Veteran reiterated that he had a stent placed in his kidney in 2005 due to renal artery stenosis.  The examiner noted that following the stent placement, the Veteran had achieved good results.  There was no opinion given as to the cause of the renal artery stenosis.  

The Veteran was afforded another VA examination in December 2010.  He reported that he was diagnosed with blockages in both renal arteries in 2004 or 2005.  He stated that after his peripheral vascular disease was diagnosed, he was evaluated for renal artery stenosis.  With regard to his stroke residuals, the Veteran continued to report decreased sensation and paresthesias of his upper and lower right extremities.

The examiner opined that it was less likely than not that the Veteran's renal artery stenosis and stroke residuals were related to service.  He determined he could not state if the Veteran had renal artery stenosis or atherosclerosis of the brain during military service since these conditions would have been asymptomatic at that time.  However, based on the number of years after service that these conditions were found he opined they were less likely than not related to service.  

The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that there is no evidence of renal artery stenosis or stroke residuals during service.  The threshold question, therefore, is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current renal artery stenosis and stroke residuals.  The Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection.  The lack of competent evidence linking the Veteran's disabilities to service and the length of time between the Veteran's separation from active service and first diagnosis of renal artery stenosis and stroke residuals weigh against his claims.

With respect to secondary service connection, the Veteran contends that his renal artery stenosis and stroke residuals were proximately caused by his service-connected peripheral vascular disease.  He argues that this began in service when he was put in a cast after tearing tendons in his leg.  He contends after the cast was taken off he had numbness, poor circulation, and pain.  See e.g., November 2006 notice of disagreement, see also September 2008 testimony of Veteran's wife.  

The December 2010 VA examiner opined it was less likely than not that the Veteran's renal artery stenosis or stroke residuals were related to his service-connected peripheral vascular disease.  His rationale was that although all three disorders are caused by a buildup of plaque in the arterial circulation, the presence of atherosclerosis in one part of the circulation does not directly aggravate the development in another part of the circulation, although it could be an indication of an increased risk.  

The examiner went on to state that the numbness and decreased sensation of the Veteran's right upper extremity was a residual of his stroke and not his peripheral vascular disease.

As noted above, the Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.   See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.  App. 183, 186 (1997); See also Bostain v. West, 11 Vet.  App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet.  App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, and the complexity of his current disorders, the Veteran is not competent to provide an opinion linking any current renal artery stenosis or stroke residuals to service or to a service-connected disability.   In this circumstance, the Board gives more credence and weight to the VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history by a licensed physician. 

The Board also acknowledges the evidence submitted by the Veteran in January 2012.  The Veteran's private physician stated that the Veteran suffered from peripheral vascular disease.  The physician went on to note a study which showed 20 percent of patients with peripheral vascular disease developed a stroke.  While the Board has reviewed the physician's statement, this is not evidence of a positive nexus showing the Veteran's peripheral vascular disease caused or aggravated his renal artery stenosis or stroke.  As this evidence is general in nature and no examiner has specifically related this information to the Veteran, the Board assigns more weight to the objective medical evidence of record as described above.  See Sacks v. West, 11 Vet. App. 314 (1998).

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected peripheral vascular disease is the proximate cause of, or has aggravated, his renal artery stenosis or the cause of his stroke.  Specifically, a VA physician opined that it is less likely than not that these disorders are related to his peripheral vascular disease and there is no medical evidence which specifically contradicts this finding.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for renal artery stenosis and residuals of a stroke on both a direct and secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).

Lumbar Spine Disorder

The Veteran contends that he injured his lumbar spine in service and has suffered from lumbar spine pain since separation.  For this reason, he believes his claim of entitlement to service connection should be granted.  See September 2010 Board hearing transcript.

At his entrance examination in April 1971, the examiner found no defects of the Veteran's spine.  While in-service, a November 1971 x-ray noted mild scoliosis of the lumbar spine with no further findings.  When the Veteran re-entered service, a medical examiner found no defects of the Veteran's spine.  See April 1980 Report of Medical History.  During a November 1982 medical examination the Veteran again did not report that he was having back pain.  While in-service the Veteran complained multiple times of leg and left ankle problems, but he did not report that he was suffering from back pain.  See e.g., April 1985, April 1988, and September 1988 service treatment records.  An x-ray from July 1987 noted early degenerative changes of the dorsal (thoracic) spine.  An x-ray in October 1987 also noted minimal degenerative changes at the thoracic spine.  However, at the Veteran's retirement physical examination in April 1992 on his self-reported Report of Medical History he did not report any recurrent back pain and the examiner found his spine was normal.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with lumbar spine problems.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

As noted above, even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service evidence of a lumbar spine disorder comes from an April 2004 private treatment record which noted minor degenerative changes of the lumbar spine.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra, aff'd sub nom. Maxson, supra; see also Forshey, supra.

In a VA treatment record from January 1999 an x-ray of the Veteran's lumbar spine showed an essentially normal lumbar spine.  An April 2004 private treatment record noted a mild mass effect at L4-L5 and minor degenerative narrowing of the L5-S1 disc space.  Degenerative disc changes were noted in an April 2005 private treatment record.  There is no evidence in these records that a lumbar spine disorder is related to service.

As noted above, the Veteran was afforded a VA examination in September 2006.  The Veteran described midline lumbar upper spine pain that began when he walked and resolved when he rested.  After reviewing x-rays the examiner noted arthritic changes in the thoracic and lumbar spine, as well as disc space narrowing.  The examiner did not relate these findings to service.

At his September 2008 DRO hearing the Veteran testified that he injured his back while on recruiting duty in approximately the fall of 1977 and was treated at Henry Ford Hospital in Dearborn, Michigan.  The Veteran also testified that he self medicated with over the counter pain medications to help his back pain in service.  As noted above, the RO attempted to locate the Henry Ford Hospital records, but a negative reply was given.  See March 2009 response.

The Veteran submitted a statement from his private physician in September 2010.  She stated that he had developed arthritis in his thoracic and lumbar spine and disc space narrowing was also revealed at the lumbosacral junction.  The physician appears to indicate this began in service.  However, the Board notes that although arthritis of the thoracic spine was noted in service, there is no evidence of a lumbar spine disorder or arthritic changes of the lumbar spine.

The Veteran attended a Board hearing at the RO in September 2010.  He testified that he self treated his back pain in service with over the counter pain medication because he did not want to go to sick call.  He further testified that his back has bothered him since service.

As noted above, the Veteran was afforded a VA examination in December 2010.  The Veteran reported that he injured is back in 1978 in service when he lifted wrong and strained his lower back.  He again reported he was treated at Henry Ford Hospital and was given a shot and muscle relaxants.  He reported that he had continuous pain in his back and reinjured it in 1987.  He explained that he was not treated by a physician for his back pain until the 1990s. 

The examiner performed a physical examination of the Veteran and ultimately opined that his lumbar spine disorder was less likely than not related to service.  His rationale was that there were no images in-service of degenerative changes of the lumbar spine.  The examiner also referenced a VA treatment record x-ray from 1999 that did not note degenerative changes.  The examiner also cited to the fact that on his separation examination the Veteran failed to report any lumbar spine problems and he was not diagnosed with a lumbar spine disorder at that time.  The examiner opined the Veteran's low back pain was more consistent with a low back strain.  With regard to the September 2010 private physician's statement, the examiner noted he had reviewed the service treatment records and found no evidence of degenerative changes of the lumbar spine.  There was evidence of degenerative changes of the thoracic spine, however the examiner opined this would not indicate similar changes of the lumbar spine.

The Board finds the VA opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, including the private physician's opinion, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board notes that the private physician did not indicate that the claims folder was reviewed or otherwise provide the basis for the opinion rendered.  It appears to be based solely on the Veteran's assertions which are not supported by the objective evidence of record. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disorder.  The Board finds credible the Veteran's report that currently experiences lumbar spine pain.  However, there is no credible evidence indicating that a lumbar spine disorder began during service or that the Veteran experienced a continuity of symptomatology since service.
In this regard, the Board acknowledges the Veteran testified at his September 2010 Board hearing that he has experienced lumbar spine pain beginning in-service, but he self treated it with over the counter pain medication because he did not want to go to sick call.  

The most credible evidence of record suggests that his lumbar spine symptoms had their onset after separation.  The Board acknowledges that the Veteran contends that he injured his back in-service.  However, there is no evidence that he complained of lumbar spine pain or that he was diagnosed with a lumbar spine disorder.  The one record pertaining to his lumbar spine indicates he was diagnosed with mild scoliosis in November 1971.  Furthermore, although the Veteran contends that he did not want to go to sick call, he was seen on numerous occasions with complaints of leg and left ankle pain.  See e.g., April 1985, April 1988, and September 1988 service treatment records.  Finally, the Veteran reported no lumbar spine pain at his retirement examination and there are no further findings relating to a lumbar spine disorder until April 2004, approximately 12 years after service.  While there was evidence in-service of thoracic degeneration, that issue is not currently on appeal.  Although the Veteran testified that he experienced lumbar spine pain during active duty, the Board finds more compelling the absence of treatment records during service after the alleged incidents occurred, in 1978 and 1987, as well as the absence of treatment records following separation from service.

The Board acknowledges that the Veteran believes his lumbar spine disorder began in service.  However, as noted above, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra; citing Espiritu, supra.  Lay testimony is competent to establish the presence of observable symptomatology and can provide support for a claim of entitlement to service connection.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a lumbar spine disorder which began in service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current lumbar spine disorder and service, as well as evidence showing no treatment for a lumbar spine disorder until long after separation from service.  See Maxson, supra; see also Mense, supra.

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As there is no evidence the Veteran suffered from arthritis of the lumbar spine within one year of service,  the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his lumbar spine disorder is related to service.  Furthermore, a VA examiner opined it is less likely than not that his lumbar spine disorder is related to service and there is no medical evidence to the contrary.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a lumbar spine disorder on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert, supra.











	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for renal artery stenosis is denied.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


